Exhibit 10.580

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 15,
2008, but shall be effective, nunc pro tunc, as of January 1, 2008, by and
between INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation
(the “Company”), and Shane C. Garrison (the “Executive”).

 

RECITALS:

 

A.            The Company is a real estate investment trust which owns, operates
and acquires primarily retail real estate throughout the United States (the
“Business”).

 

B.            Executive has served as the Company’s Chief Investment Officer and
has demonstrated certain unique and particular talents and abilities with regard
to the Business.

 

C.            The Company desires to continue to assure itself of the
availability of the talents and abilities of Executive, by entering into a new
employment agreement to become effective as of January 1, 2008.

 

D.            Executive desires to continue to be employed by the Company,
subject to the terms, conditions and covenants hereinafter set forth.

 

E.             As a condition for the Company to enter into this Agreement,
Executive has agreed to restrict his ability to enter into competition with the
Company.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:

 

ARTICLE I

EMPLOYMENT

 

1.1           Employment.

 

(a)           The Company hereby employs and engages Executive, and Executive
hereby accepts employment, upon the terms and conditions set forth in this
Agreement. Effective as of January 1, 2008 (the “Effective Date”), Executive
shall serve as Chief Investment Officer, with duties commensurate with such
positions and such other duties and responsibilities as assigned from time to
time by the Company

 

(b)           In addition, Executive shall provide advice, consultation and
services to any other entities which control, are controlled by or are under
common control with the Company now or in the future (collectively,
“Affiliates”), as may be requested by the Company.

 

1.2           Activities and Duties During Employment. Executive represents and
warrants to the Company that he is free to engage in full-time employment with
the Company, and that he has no prior or other commitments or obligations of any
kind to anyone else which would hinder or interfere with his acceptance of his
obligations under this Agreement, or the exercise of his reasonable commercial
efforts as an employee of the Company. During the Employment Term (as defined
below), Executive agrees:

 

--------------------------------------------------------------------------------


 

(a)           to faithfully serve and further the interests of the Company in
every lawful way, giving honest, diligent, loyal and cooperative service to the
Company and its Affiliates;

 

(b)           to comply with all reasonable rules and policies which are
consistent with the terms of this Agreement and which, from time to time, may be
adopted by the Company or its Affiliates; and

 

(c)           to devote all of his business time, attention and efforts to the
faithful and diligent performance of his services to the Company and its
Affiliates.

 

ARTICLE II

TERM

 

2.1           Term.  The term of employment under this Agreement shall commence
on the Effective Date and shall last through and including December 31, 2008
(the “Employment Term”) except as this Agreement may be terminated as provided
in Section 2.2.

 

2.2           Termination.  The Employment Term and employment of Executive may
be terminated as follows:

 

(j)            By the Company immediately for Cause (as hereinafter defined).

 

(k)           By the Company immediately without Cause.

 

(l)            Automatically, without the action of either party, upon the death
of the Executive.

 

(d)           By either party upon a determination of Total Disability (as
hereinafter defined) of Executive.

 

(e)           Voluntarily by Executive, upon two (2) weeks prior written notice.

 

(f)            By Executive, immediately for Good Reason (as hereinafter
defined).

 

(g)           On expiration of the Employment Term if not extended by the mutual
consent of the Company and Executive.

 

2.3           Definitions of “Cause,” “Total Disability,” “Good Reason” and
“Change of Control.”

 

(a)           For the purpose of this Agreement, “Cause” shall mean: (i) conduct
amounting to fraud, embezzlement, disloyalty or illegal misconduct in connection
with Executive’s duties under this Agreement and as an employee of the Company;
(ii) conduct that the Company reasonably believes has brought the Company into
substantial public disgrace or disrepute; (iii) failure to perform his duties
hereunder as reasonably directed by the Company after providing written notice
of the failure to Executive and Executive has failed to cure within ten
(10) days of receiving notice; (iv) gross negligence or willful misconduct by
the Executive with respect to the Company, its clients, its employees and its
activities; or (v) material breach by the Executive of this Agreement or any
other agreement to which Executive and the Company are a party or any material
breach by the Executive of any written policy adopted by the Company concerning
conflicts of interest, standards of business

 

--------------------------------------------------------------------------------


 

conduct or fair employment practices and any other similar matter, provided that
the Company has provided written notice of the breach to Executive and Executive
has failed to cure the breach within ten (10) days of receiving notice.

 

(b)           For purposes of this Agreement, Executive shall be determined to
have a “Total Disability” upon the determination of a physician, acceptable to
the Company and Executive that Executive is unable, by reason of accident or
illness, to substantially perform his duties or is expected to be in the
condition for periods totaling six (6) months (whether or not consecutive)
during any period of twelve (12) months. Nothing herein shall limit Executive’s
right to receive any payments to which Executive may be entitled under any
disability or employee benefit plan of the Company or under any disability or
insurance policy or plan. During a period of Total Disability prior to
termination hereunder, Executive shall continue to receive his full compensation
(including base salary) and benefits.

 

(c)           “Good Reason” will mean any of the following events which have not
been cured within ten (10) days following the Company’s receipt of Executive’s
written notice specifying the events or factors constituting Good Reason:

 

(i)            the Company requires Executive to relocate his principal
residence to a location outside the Greater Chicago Metropolitan Area in order
to perform his duties and responsibilities hereunder;

 

(ii)           the Executive’s base salary or other compensation and benefits is
reduced to less than the amount of the Base Salary and other compensation and
benefits as set forth in Section 3.1 below;

 

(iii)          a material breach by the Company of the provisions of this
Agreement; or

 

(iv)          following a Change of Control, the assignment to Executive of
duties which constitute a material reduction in Executive’s title or authority
and which are materially inconsistent with Executive’s position as contemplated
by this Agreement.

 

(d)           “Change of Control” shall mean any of the following events:

 

(i)            the members of the Company’s board of directors as of the date of
this Agreement fail to constitute a majority of the members of the board;
provided, however, that any individual becoming a member of the board who is
nominated or appointed to the board seat on the recommendation and approval of
the Company’s Nominating and Corporate Governance Committee shall be treated as
if he or she were a member of the board as of the date of this Agreement;

 

(ii)           the disposition by the Company of all, or substantially all, of
the assets of the Company; or

 

(iii)          the termination and liquidation of the Company.

 

--------------------------------------------------------------------------------


 

ARTICLE III

COMPENSATION AND BENEFITS

 

3.1           Compensation.

 

(a)           Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary (the “Base Salary”) of $250,000.00 per annum.

 

(b)           Incentive Bonus.  The Company shall, in addition to Executive’s
Base Salary, pay Executive an Incentive Bonus, which shall be payable within 60
days of the end of each fiscal quarter in accordance with the formula set forth
on Exhibit A, attached hereto and made a part hereof.

 

(c)           Annual Stock Option Award.  Subject to approval of the 2008
Long-Term Equity Compensation Plan (the “2008 Equity Award Plan”) by the
Company’s stockholders, no later than June 30 of each fiscal year during the
Employment Term, the Company shall grant Executive an Annual Stock Option Award
to purchase shares of the common stock of the Company (“Annual Stock Options”),
subject to the conditions set forth below and in accordance with the schedule
set forth on Exhibit B, attached hereto and made a part hereof. Twenty percent
(20%) of any Annual Stock Options granted hereunder shall vest on each
successive yearly anniversary of the grant of the Annual Stock Options.  In the
event that the 2008 Equity Award Plan is approved after June 30 of the fiscal
year in question, the Annual Stock Option Award for such year shall be granted
as soon as practicable after such approval.

 

(i)            All Annual Stock Options shall be issued under, and in accordance
with, the 2008 Equity Award Plan; to the extent the terms of any Annual Stock
Options awarded pursuant to this Agreement conflict with the terms of the 2008
Equity Award Plan, the terms of the 2008 Equity Award Plan shall apply to the
minimum extent necessary to eliminate the conflict. Any Annual Stock Options
that have not yet vested shall be forfeited and redeemed by the Company, without
any further action on the part of the Company or the Executive, if Executive is
no longer employed by the Company for any reason, other than in connection with
a termination as described in Sections 2.2(b), (c) or (d). Executive may not
sell, transfer, hypothecate, pledge or assign any Annual Stock Options which
have not vested.

 

(ii)           Upon the occurrence of any forfeiture of Annual Stock Options,
Executive shall immediately take all actions necessary to permit the Company to
redeem any forfeited Annual Stock Options.

 

(iii)          All Annual Stock Options which may be issuable hereunder shall be
issued in reliance upon the following representations, warranties and agreements
of Executive, each of which shall be true and correct as of the date of issuance
and each of which shall survive the termination of this Agreement.

 

(A)          Executive acknowledges that the common stock underlying any Annual
Stock Options will be required to be registered under the Securities Act
pursuant to an effective registration statement subsequent to stockholder
approval of the 2008 Equity Plan;

 

--------------------------------------------------------------------------------


 

(B)           Executive acknowledges that once the common stock underlying any
Annual Stock Options has been issued to Executive, the common stock may not be
subsequently transferred or sold by Executive except in compliance with the
registration requirements of federal and state securities law or exemptions
therefrom;

 

(C)           Executive acknowledges that an investment in the Company’s common
stock is subject to significant risk, including the risks described, from time
to time, in the Company’s annual reports on Form 10-K. Executive represents and
warrants that he has such knowledge and expertise in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company’s common stock and the ability to bear the economic risk of the
investment; and

 

(D)          Executive represents and warrants that he has had the opportunity
to ask questions of the Company concerning its business and to obtain any
information which he considers necessary to verify the accuracy of or to amplify
upon the Company’s disclosures and that all questions which have been asked have
been answered by the Company to Executive’s satisfaction

 

3.2           Payment.  All Base Salary due Executive hereunder shall be paid in
accordance with the general payroll payment practice of the Company for
executive level employees; except that any payment relating to the termination
of Executive shall be paid as a lump sum payment within fifteen (15) days of
termination.

 

3.3           Business Expenses.

 

(a)           Reimbursement.   The Company shall reimburse Executive for all
ordinary and necessary business expenses incurred by him in connection with the
performance of his duties hereunder. The reimbursement of business expenses will
be governed by the policies for the Company as they are in effect from time to
time during the term of this Agreement.

 

(b)           Accounting.  Executive shall provide the Company with an
accounting of any expenses, for which reimbursement is sought including a
description of the purpose for which each expense was incurred. Executive shall
provide the Company with such other supporting documentation and other
substantiation of reimbursable expenses as may be required by Company to conform
to Internal Revenue Service or other requirements. All such reimbursements shall
be payable by the Company to Executive within a reasonable time after receipt by
the Company of appropriate documentation required by the Company.

 

3.4           Other Benefits.  The Company shall provide Executive with such
retirement benefits and group health and other insurance coverage at such levels
and on such terms as the  Company generally provides to its executive level
employees in accordance with its Company sponsored benefit plans as they are in
effect from time to time during the term of the Agreement.

 

3.5           Compensation Upon Termination.  If Executive’s employment
hereunder and this Agreement is terminated in accordance with the provisions of
Article II, the Company will be obligated to provide to Executive compensation
and benefits, in lieu of any severance under any severance plan that the Company
may then have in effect, and subject to setoff for any amounts owed by Executive
to the Company or any affiliate of the Company by reason of any contract,
agreement, promissory note, advance, failure to return

 

--------------------------------------------------------------------------------


 

Company property or loan document, as follows:

 

(a)           Upon Termination for Death or Total Disability.  If Executive’s
employment hereunder and this Agreement is terminated by reason of his death or
Total Disability, under Sections 2.2(c) or (d), then within thirty (30) days of
the date of termination the Company will pay Executive (or his estate or
beneficiaries):

 

(iv)          any Base Salary that has been accrued but not paid as of the date
of termination (the “Accrued Base Salary”);

 

(ii)           any compensation for unused vacation days accrued as of the
termination date in an amount equal to Executive’s Base Salary multiplied by a
fraction, the numerator of which is the number of accrued unused vacation days
and the denominator of which is 360 (the “Accrued Vacation Payment”);

 

(iii)          any expenses incurred by Executive prior to the date of
termination that may be reimbursed pursuant to this Agreement (the “Accrued
Reimbursable Expenses”);

 

(iv)          any accrued and vested benefits required to be provided upon death
or Total Disability by the terms of any Company-sponsored benefit plans or
programs exclusive of any Annual Stock Options (the “Accrued Benefits”),
together with any benefits required to be paid or provided in the event of
Executive’s death or Total Disability under applicable law; and

 

(v)           an amount equal to either the prorated portion of the Annual
Incentive Bonus that Executive received for the last fiscal year completed prior
to termination equal to the relevant Annual Incentive Bonus multiplied by a
fraction, the numerator of which is the number of days in the year prior to the
date of death or Total Disability and the denominator of which is 360, or if the
termination occurs in the first year of the Employment Term, then the prorated
portion of the Annual Incentive Bonus as if the Target bonus was received for
that year (the “Accrued Bonus”) calculated in the same fashion.

 

In addition, if Executive’s employment and this Agreement is terminated under
Sections 2.2(c) or (d), any Annual Stock Options issued to Executive under this
Agreement which have not yet vested shall immediately vest and shall no longer
be subject to forfeiture.

 

(b)           Upon Termination by Company for Cause or Voluntarily by
Executive.  If Executive’s employment hereunder and this Agreement is terminated
under Sections 2.2(a) or (e), within fifteen (15) days of the date of such
termination, the Company will pay Executive:

 

(i)            any Accrued Base Salary;

 

(ii)           any Accrued Vacation Payment;

 

(iii)          any Accrued Reimbursable Expenses; and

 

(iv)          any Accrued Benefits, together with any benefits required to be
paid or provided under applicable law.

 

--------------------------------------------------------------------------------


 

In addition, if Executive’s employment and this Agreement is terminated under
Sections 2.2(a) or (e), any Stock Option Awards issued to Executive which have
not yet vested shall immediately be forfeited by Executive.

 

(c) Upon Termination by the Company Without Cause or by Executive for Good
Reason.  If Executive’s employment hereunder and this Agreement is terminated
under Sections 2.2(b) or (f), the Company will pay Executive:

 

(i)            any Accrued Base Salary;

 

(ii)           any Accrued Vacation Payment;

 

(iii)          any Accrued Reimbursable Expenses;

 

(iv)          any Accrued Benefits, together with any benefits required to be
paid or provided under applicable law;

 

(v)           any Accrued Bonus; and

 

(vi)          an amount equal to 1.00 times the sum of: (A) Executive’s then
current per annum base salary; plus (B) an amount equal to the Annual Incentive
Bonus which was paid to Executive for the fiscal year immediately preceding the
year of termination; provided, however, that the payment to Executive pursuant
to this Section 3.5(c)(vi) shall in no event exceed an amount which would cause
Executive to receive an “excess parachute payment” as defined in the Internal
Revenue Code of 1986, as amended (the “Code”); provided, however that if the
termination occurs within one year of a Change of Control, then in addition to
the amounts described in clauses (i) through (v) above, the Company will pay
Executive an amount equal to 1.5 times the sum of: (A) Executive’s then current
per annum base salary; plus (B) an amount equal to the Annual Incentive Bonus
which was paid to Executive for the fiscal year immediately preceding the year
of termination; plus (C) the aggregate dollar value of each of the Annual Stock
Option Award that was granted to Executive for the fiscal year immediately
preceding the year of termination; provided, however, that the payment to
Executive pursuant to this Section 3.5(c)(vi) shall in no event exceed an amount
which would cause Executive to receive an “excess parachute payment” as defined
in the Code.

 

In addition, if Executive’s employment hereunder and this Agreement is
terminated under Section 2.2(b), any Annual Stock Options issued to Executive
which have not yet vested shall immediately vest and shall no longer be subject
to forfeiture by Executive. If Executive’s employment hereunder is terminated
under Section 2.2(f), any Annual Stock Options issued to Executive which have
not vested shall immediately be forfeited by Executive; provided that if this
Agreement is terminated under Section 2.2(f) within one year of a Change of
Control, then any Annual Stock Options issued to Executive under this Agreement
shall immediately vest and shall no longer be subject to forfeiture by
Executive.

 

3.6           Cessation of Rights and Obligations: Survival of Certain
Provisions. On the date of expiration or earlier termination of the Employment
Term for any reason, all of the respective rights, duties, obligations and
covenants of the parties, as set forth herein, shall, except as specifically
provided herein to the contrary, cease and become of no further force or effect
as of the date of termination, and shall only survive as expressly provided for
herein.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 

4.1                                 Non-Disclosure of Confidential Information.
Executive hereby acknowledges and agrees that the duties and services to be
performed by Executive under this Agreement are special and unique and that as a
result of his employment by the Company hereunder Executive has developed over
time and will acquire, develop and use information of a special and unique
nature and value that is not generally known to the public or to the Company’s
industry, including but not limited to, certain records, secrets, documentation,
software programs, price lists, ledgers and general information, employee
records, mailing lists, stockholder lists, tenant lists and profiles,
prospective customer, acquisition candidate or tenant lists, accounts receivable
and payable ledgers, financial and other records of the Company or its
Affiliates, information regarding its stockholders, tenants or joint venture
partners, and other similar matters (all such information being hereinafter
referred to as “Confidential Information”). Executive further acknowledges and
agrees that the Confidential Information is of great value to the Company and
that the restrictions and agreements contained in this Agreement are reasonably
necessary to protect the Confidential Information and the goodwill of the
Company and the Affiliates.  Accordingly, Executive hereby agrees that:

 

(a)                                  Executive will not, during the Employment
Term or at any time thereafter, directly or indirectly, except in connection
with Executive’s performance of his duties under this Agreement, or as otherwise
authorized in writing by the Company for the benefit of the Company or any
Affiliate, divulge to any person, firm, corporation, limited liability company,
partnership or organization, or any affiliated entity (hereinafter referred to
as “Third Parties”), or use or cause or authorize any Third Parties to divulge
or use, the Confidential Information, except as required by law; and

 

(b)                                 Upon the termination of the Employment Term
and this Agreement for any reason whatsoever, Executive shall deliver or cause
to be delivered to the Company any and all Confidential Information, including
drawings, notebooks, keys, data and other documents and materials belonging to
the Company or its Affiliates which is in his possession or under his control
relating to the Company or its Affiliates, regardless of the medium upon which
it is stored, and will deliver to the Company upon termination, any other
property of the Company or its Affiliates which is in his possession or under
his control.

 

4.2                                 Non-Solicitation and Covenant Not to
Compete.

 

(a)                                  General. Executive acknowledges that the
covenants set forth in this Section 4.2 are reasonable in scope and essential to
the preservation of the business and the goodwill of the Company, and are
consideration for the amounts to be paid to Executive hereunder. Executive also
acknowledges that the enforcement of the covenants set forth in this Section 4.2
will not preclude Executive from being gainfully employed in such manner and to
the extent as to provide a standard of living for himself, the members of his
family and the others dependent upon him of at least the level provided by this
Agreement. In addition, Executive acknowledges that the Company and its
Affiliates have obtained an advantage over their competitors that is
characterized by relationships with clients, principals, tenants and other
contacts.

 

(b)                                 Covenants. Executive hereby covenants and
agrees that, except as permitted by the Company, during the Employment Term, and
any extensions thereof, and for a period of one (1) year following the
expiration, termination or extension of this Agreement, Executive shall not,
directly or

 

--------------------------------------------------------------------------------


 

indirectly: (i) alone, together or in association with others, either as a
principal, agent, owner, stockholder, officer, director, partner, employee,
lender, investor or in any other capacity, engage in, have any financial
interest in or be in any way connected or affiliated with, or render advice or
services to, Developers Diversified Realty Corp., Kimco Realty Corporation or
Regency Centers Corporation; (ii) directly or indirectly divert, take away,
solicit or interfere with or attempt to divert, take away, solicit or interfere
with any present or prospective customer, except on behalf of the Company as an
employee thereof; (iii) directly or indirectly solicit, induce, influence or
attempt to solicit, induce or influence any employee or agent of the Company to
leave his employment or engagement with the Company, or offer employment or
engagement to or employ or engage any such employee of the Company, or assist or
attempt to assist any such employee of the Company in seeking other employment;
(iv) in any manner slander, libel or by other means take action which is or
intended, or could reasonably be expected, to be detrimental to the Company or
an Affiliate or their respective employees or operations; (v) knowingly make or
participate in any “solicitation” of “proxies” or “consents” (as such terms are
used in the proxy rules of the United States Securities and Exchange Commission)
or make proposals for approval of the Company’s stockholders; (vi) knowingly
form, join or participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Company’s securities;
(vii) otherwise knowingly act to control or seek to control the management,
board of directors or policies of the Company (except with respect to actions
taken solely in Executive’s capacity as an officer of the Company in the
exercise of his fiduciary duties; or (viii) make any agreement to do any of the
foregoing to the extent restricted thereby. As used in this Section 4.2, the
term “Company” shall mean the Company or any Affiliate thereof. As used in this
Section 4.2(b), “customer” and “prospective customer” shall include: (i) any
tenant of the Company’s properties or any other person or entity with whom the
Company is negotiating for the leasing of real property from the Company or an
Affiliate at the time of the termination of this Agreement or during the six
month period immediately prior to such termination; (ii) any owner or
prospective owner of real property the purchase or sale of which is being
negotiated by the Company at the time of the termination of this Agreement or
during the six month period immediately prior to such termination; or (iii) any
joint venture partner of the Company. The restrictions imposed by this
subparagraph 4.2(b) shall not apply to the ownership of one percent (1%) or less
of all of the outstanding securities of any entity whose securities are listed
on a national securities exchange, or included for quotation on any interdealer
quotation system.

 

4.3                                 Remedies.

 

(a)                                  Injunctive Relief. Executive expressly
acknowledges and agrees that the business of the Company is highly competitive
and that a violation of any of the provisions of Sections 4.1 or 4.2 would cause
immediate and irreparable harm, loss and damage to the Company or an Affiliate
not adequately compensable by a monetary award. Executive further acknowledges
and agrees that the time periods and territorial areas provided for herein are
the minimum necessary to adequately protect the business of the Company, the
enjoyment of the Confidential Information and the goodwill of the Company.
Without limiting any of the other remedies available to the Company at law or in
equity, or the Company’s light or ability to collect money damages, Executive
agrees that any actual or threatened violation of any of the provisions of
Sections 4.1 or  4.2 may be immediately restrained or enjoined by any court of
competent jurisdiction, and that a temporary restraining order or emergency,
preliminary or final injunction may be issued in any court of competent
jurisdiction, upon twenty-four (24) hour notice and without bond.

 

(b)                                 Enforcement. Executive expressly
acknowledges and agrees that the provisions of

 

--------------------------------------------------------------------------------


 

Sections 4.1 or 4.2 shall be enforced to the fullest extent permissible under
the laws and public policies in each jurisdiction in which enforcement might be
sought. Accordingly, if any particular portion of Sections 4.1 or 4.2 shall ever
be adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be: (i) deemed
amended to delete therefrom such portions so adjudicated; or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.

 

ARTICLE V

MISCELLANEOUS

 

5.1                                 Notices.  All notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered: (i) when delivered personally or by commercial
messenger; (ii) one (1) business day following deposit with a recognized
overnight courier service; provided such deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by facsimile copy, provided confirmation of receipt is received by sender and
such notice is sent by an additional method provided hereunder, in each case
above provided such communication is addressed to the intended recipient thereof
as set forth below:

 

To Executive at his home address.

 

 

 

To the Company at:

 

Inland Western Retail Real Estate Trust, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attn: Michael J. O’Hanlon

 

 

President and Chief Executive Officer

 

 

Telephone: (630) 368-2323

 

 

Fax: (630) 645-7229

 

 

 

With a copy to:

 

Inland Western Retail Real Estate Trust, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attn: Dennis K. Holland

 

 

General Counsel and Secretary

 

 

Telephone: (630) 368-2861

 

 

Fax: (630) 586-6446

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

5.2                                 Entire Agreement; Amendments. Etc. This
Agreement contains the entire agreement and understanding of the parties hereto,
and supersedes all prior agreements and understandings relating to the subject
matter thereof. No modification, amendment, waiver or alteration of this
Agreement or any provision or term hereof shall in any event be effective unless
the same shall be in writing, executed by both parties hereto, and any waiver so
given shall be effective only in the specific instance and for the specific
purpose for which given.

 

--------------------------------------------------------------------------------


 

5.3                                 Benefit.  This Agreement shall be binding
upon, and inure to the benefit of, and shall be enforceable by, the heirs,
successors and legal representatives of Executive and the successors, assignees
and transferees of the Company and its current or future Affiliates. This
Agreement or any right or interest hereunder may not be assigned by Executive.

 

5.4                                 No Waiver. No failure or delay on the part
of any party hereto in exercising any right, power or remedy hereunder or
pursuant hereto shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or pursuant thereto.

 

5.5                                 Severability. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law but, if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. If any part of any covenant or other provision in this Agreement is
determined by a court of law to be overly broad thereby making the covenant
unenforceable, the parties hereto agree, and it is their desire, that the court
shall substitute a judicially enforceable limitation in its place, and that as
so modified the covenant shall be binding upon the parties as if originally set
forth herein.

 

5.6                                 Compliance and Headings.  The headings in
this Agreement are intended to be for convenience and reference only, and shall
not define or limit the scope, extent or intent or otherwise affect the meaning
of any portion hereof.

 

5.7                                 Governing Law.  The parties agree that this
Agreement shall be governed by, interpreted and construed in accordance with the
internal laws of the State of Illinois without regard to its conflicts of law
provisions, and the parties agree that any suit, action or proceeding with
respect to this Agreement shall be brought in the state courts in Chicago,
Illinois or in the U.S. District Court for the Northern District of Illinois.
The parties hereto hereby accept the exclusive jurisdiction of those courts for
the purpose of any such suit, action or proceeding. Venue for any such action,
in addition to any other venue permitted by statute, will be in Chicago,
Illinois.

 

5.8                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument.

 

5.9                                 No Presumption Against Drafter. Each of the
parties hereto has jointly participated in the negotiation and drafting of this
Agreement. In the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by each of the
parties hereto and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any provisions of this Agreement.

 

5.10                           Enforcement. In the event either of the parties
to this Agreement shall bring an action against the other party with respect to
the enforcement or breach of any provision of this Agreement, the prevailing
party in such action shall recover from the non-prevailing party the costs
incurred by the prevailing party with respect to such action including court
costs and reasonable attorneys’ fees.

 

--------------------------------------------------------------------------------


 

5.11                           Recitals. The Recitals set forth above are hereby
incorporated in and made a part of this Agreement by this reference.

 

[The remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

 

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Michael J. O’Hanlon

 

 

 

 

Name:

Michael J. O’Hanlon

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Shane C. Garrison

 

 

 

 

Name:

Shane C. Garrison

 

--------------------------------------------------------------------------------


 

EXHIBIT A

(FORMULA FOR DETERMINING INCENTIVE BONUS)

 

$0 - $50M equity deployed: 15 bps (10 bps paid current with funding; 5 bps held
for eighteen (18) months).

 

$50.1 - $100M equity deployed: 10 bps (7.5 bps paid current with funding; 2.5
bps held for eighteen (18) months).

 

$100.1M – over equity deployed: 5 bps paid current with funding.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

(FORMULA FOR DETERMINING ANNUAL STOCK OPTION AWARD)

 

I.                                         The Executive will be awarded an
Annual Stock Option Award only if the Company shall have achieved a Threshold
level of performance in the completed fiscal year immediately preceding the
award. For these purposes, the Company will have achieved a Threshold level of
performance if the Company’s annual growth in FFO per fully-diluted share for
the completed fiscal year immediately preceding the year in which the award of
Annual Stock Options is calculated, when compared to FFO per fully-diluted share
for the next preceding completed fiscal year, is not less than 80% of the median
FFO growth rate for the applicable year as published by NAREIT for the Retail
REIT Shopping Center subsector of the NAREIT Equity REIT Total Return Index (or,
if not then in existence, a comparable retail REIT shopping center index
mutually agreeable to the Company and Executive).

 

II.                                     If the Company achieves a Threshold
level of performance, the Executive’s Annual Stock Option Award will authorize
the Executive to purchase the number of shares equal to 2,500 shares. The strike
price for each share underlying each Annual Stock Option Award will be equal to
(i) until such time, if ever, that the Company’s shares are listed on a national
exchange, the market value of shares established annually by the Company for the
purposes of the ERISA valuation; or (ii) after the Company’s shares are listed
on a national exchange, if ever, the market value of such shares.

 

--------------------------------------------------------------------------------